DETAILED ACTION
Claims 1-4, 6-21 are pending. Claim 5 is cancelled.
Priority: 12/19/2018; 6/1/2015(CIP)
Assignee: Samsung


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Terminal disclaimer has been approved 5/29/2020.

Allowable Subject Matter
Claims 1-4, 6-21 are allowed.

“…a command identification logic section configured to receive, identify, and route a discrete data compaction command including metadata from a host; a space compaction engine communicatively coupled to the command identification logic section and to the one or more data storage sections, wherein the space compaction engine is configured to receive, from the command identification logic section, the discrete data compaction command including the metadata, wherein: the metadata includes an object pointer; the object pointer points to an object; the object is a database table including one or more pages, the one or more pages including one or more valid entries, and including one or more unused or invalid entries; and the space compaction engine is configured to cause the one or more valid entries of the one or more pages to be rearranged into a logically contiguous arrangement within corresponding pages from among the one or more pages; and the space compaction engine is configured to cause the one or more unused or invalid entries of the one or more pages to be rearranged into a logically contiguous arrangement within the corresponding pages from among the one or more pages…”,
“…A storage device, comprising: one or more data storage sections; a command identification logic section configured to receive, identify, and route a discrete data compaction command including metadata from a host; a space compaction engine communicatively coupled to the command identification logic section and to the one or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132